WIENER, Circuit Judge:
In Jones v. Clear Creek Independent School District, 977 F.2d 963 (5th Cir.1992) 0Clear Creek II), we declared Clear- Creek’s policy of allowing a student-selected, student-given, nonsectarian, nonproselytizing invocation and benediction at high school graduations (“Clear Creek Prayer Policy”) not viola-tive of the Establishment Clause of the First Amendment to the United States Constitution. The primary questions posed by this case are: (1) whether the constitutionality of a Clear Creek Prayer Policy depends on its “nonsectarian, nonproselytizing,” features, and (2) whether the venue of a Clear Creek Prayer Policy may be extended to high school football games without violating the applicable provisions of the Constitution of the United States. For the reasons that follow, we hold that (1) a public school prayer policy that, unlike a Clear Creek Prayer Policy, permits sectarian, proselytizing benedictions and invocations cannot pass constitutional muster, and (2) extending a Clear Creek Prayer Policy to cover messages delivered before a high school football games violates the Constitution even if such a policy includes the “nonsectarian, nonproselytizing” restrictions.
I
FACTS AND PROCEEDINGS
Santa Fe Independent School District (“SFISD”) is a political subdivision of the State of Texas, and is governed by an elected, seven-person Board of Trustees. As its name suggests, SFISD is responsible for overseeing the public educational programs and facilities of a small community in south Texas. In performing this role, SFISD supervises over 4,000 students each of whom attends one of five schools — two primary schools, one intermediate school, one junior high school, and one high school. The plaintiffs in this action (the “Does”) are several children currently or formerly enrolled in SFISD schools and their parents. In light of the sensitive nature of the action, they have been allowed to proceed anonymously.1
For some time prior to the onset of this litigation, the Does believed that SFISD was pursuing policies that were in contravention of the Establishment Clause. The evidence that the Does were able to accumulate covered a wide variety of disturbing incidents *810and practices, but for purposes of illustration we focus on the following two items.2
First, in April 1993, while plaintiff Jane Doe II was attending'her seventh grade Texas History class, her teacher, David Wilson, handed out fliers advertising a Baptist religious revival. Jane Doe II asked if non-Baptists were invited to attend, prompting Wilson to inquire about her religious affiliation. On hearing that she was an adherent of the Church of Jesus Christ of Latter Day Saints (Mormon), Wilson launched into a diatribe about the non-Christian, cult-like nature of Mormonism, and its general evils. Wilson’s comments inspired further discussion among Jane Doe II’s classmates, some of whom reportedly noted that “[h]e sure does make it sound evil,” and “[g]ee, ... it’s kind of like the KKK, isn’t it?” Jane Doe II was understandably upset by this incident, and two days later, her mother, Jane Doe I, complained to SFISD. Because Wilson’s actions were concededly contrary to written SFISD policies barring the distribution of religious literature in class or the verbal abuse of any student, he was given a written reprimand and directed to apologize to the Does and to Ms class.
Second, and of greatest significance to this case, for an undisclosed period of time leading up to and including the 1992-93 and 1993-94 school years, SFISD allowed students to read overtly Christian prayers from the stage at graduation ceremonies and over the public address system at home football games.3 The prayers were delivered as “invocations” or “benedictions” for these events, and typically were given by officers of the student council.4 Of course, SFISD maintained complete control over the programs and facilities during the reading of the prayers, including the ability to mute the microphone or remove the speaker. Furthermore, the text of the graduation invocations and benedictions was screened by SFISD for content prior to the ceremony.
With regard to the football games, it is undisputed that no written policy governing the invocations existed prior to the onset of litigation in this case. With regard to graduation, SFISD did draft a written policy (the *811“June Policy”), but only in time for the 1994 ceremony. It read as follows:
The Board shall not permit clergymen to deliver invocations or benedictions at promotional and graduation ceremonies for secondary schools; nor shall school officials direct the performance of a formal religious exercise at such ceremonies. Lee et al. v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992)- [See also EMI]
Dated June 17,1993
After the 1994 graduation ceremony, but before the onset of the instant litigation, SFISD amended its graduation policy (the “October Policy”) to reflect more closely its interpretation of our decision in Clear Creek II:
The Board shall not permit clergymen to deliver invocations or benedictions at promotional and graduation ceremonies for secondary schools; nor shall •'school officials direct the performance of a formal religious exercise at such ceremonies. Lee et al. v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) [See also EMI (LEGAL) ]
The Board may permit the graduating senior class(es), with the advice and counsel of the senior class sponsor, to elect to choose student volunteers to deliver nonsectarian, nonproselytizing invocations and, benedictions for the purpose of solemnizing their graduation ceremonies. Jones v. Clear Creek ISD, 977 F.2d 963 (5th Cir.1992), cert. denied, 508 U.S. 967, 113 S.Ct. 2950, 124 L.Ed.2d 697 (1993).
Dated October 20,1994
In April 1995, the Does filed suit against SFISD in the Federal District Court for the Southern District of Texas.5 Citing the instances described above and others, they alleged that SFISD maintains policies and practices in violation of the Establishment Clause. They demanded prospective injunc-tive and declaratory relief in addition to money damages under 42 U.S.C. § 1983.
In the following month, acting in response to the Does’ motion for a temporary restraining order regarding the imminent 1995 graduation ceremonies, the district court ruled that, consistent with SFISD’s October Policy and our decision in Clear Creek II, student-selected, student-given, nonsectarian, nonp-roselytizing invocations and benedictions would be permitted, and that such invocations and, benedictions could take the form of a “nondenominational prayer.” Although cautioning that SFISD should play no role in selecting the students or scrutinizing and approving the content of the invocations and benedictions, the district court went on to note gratuitously that “generic prayers to the ‘Almighty’, or to ‘God’, or to ‘Our Heavenly Father (or Mother)’, or the like, will of course be permitted. Reference to any particular deity, by’ name, such as Mohammed, Jesus, Buddha, or the like, will likewise be permitted,- as long as the general thrust of the prayer is non-proselytizing, as required by [Clear Creek 77].”6 In anticipation of addressing the central issues of the case, the trial court also admonished that SFISD would in due course be directed to clarify a number of its Establishment Clause policies, and, in particular, f‘to establish or to clarify existing policies to deal with either banning all prayer, or firmly establishing reasonable guidelines to allow nonsectarian and non-proselytizing prayer at all relevant school functions,”
As an initial and, by its own admission, “emergency” response to the court’s order, prior to the 1995 graduation, SFISD made a few changes (the “May Policy”) to its pre-litigation October Policy:
The Board has chosen to permit the graduating senior class, with the advice and counsel of the senior cl^ss principal or designee, to elect by secret ballot to choose whether an invocation and benediction shall be a part of the graduation exercise. If so chosen the class shall elect by secret ballot, from a list, of student volunteers, *812students to deliver nonsectarian, nonp-roselytizing invocations and benedictions for the purpose of solemnizing their graduation ceremonies. Jones v. Clear Creek ISD, 977 F.2d 963 (5th Cir.1992) cert. denied 508 U.S. 967, 113 S.Ct. 2950, 124 L.Ed.2d 697 (1993).
Dated May 23,1995
By July, SFISD apparently had a chance to conduct a more thorough review of its fundamental position on graduation invocations and benedictions. At this point, the May Policy was superseded by a new and, for purposes of this appeal, final version (the “July Policy”):
The Board has chosen to permit the graduating senior class, with the advice and counsel of the senior class principal or designee, to elect by secret ballot to choose whether an invocation and benediction shall be a part of the graduation exercise. If so chosen, the class shall elect by secret ballot, from a list of student volunteers, students to deliver invocations and benedictions for the purpose of solemnizing their graduation ceremonies.

If the District is enjoined by court order from the enforcement of this policy, then and only then will the following policy automatically become the applicable policy of the school distribt.

The Board has chosen to permit the graduating senior class, with the advice and counsel of the senior class principal or designee, to elect by secret ballot to choose whether an invocation and benediction shall be a part of the graduation exercise. If so chosen, the class shall elect by .secret ballot, from a list of student volunteers, students to deliver ■ nonsectarian, nonp-roselytizing invocations and benedictions for the purpose of solemnizing their graduation ceremonies.
Dated July 24,1995
As SFISD readily admits, the fact that the initial paragraph of this final graduation prayer policy intentionally removes the words “nonsectarian, nonproselytizing” constitutes an additional and very substantial deviation from both Clear Creek II and SFISD’s October and May Policies. Indeed, it is this deviation that ultimately forms the core of the issues before us today.
Less than two weeks later, the district court made good on its earlier suggestion and formally ordered SFISD “to finalize a unified 1st Amendment religion/expression policy addressing all issues with options in content clearly set out” by October 13. The court also directed both parties to prepare and submit stipulations of fact by the same date.
In October 1995, SFISD for the first time adopted a written policy to address football game invocations. Its provisions were essentially identical to those of the July Policy on graduations. The football game prayer policy (“Football Policy”) provides for a student-selected, student-given “brief invocation and/or message to be delivered during the pre-game ceremonies of home varsity football games to solemnize the event, to promote good sportsmanship and student safety, and to establish the appropriate environment for the competition.” As with the July Policy on graduation, the Football Policy was to provide no further guidance as to content (i.e., no “nonsectarian, nonproselytizing” limitation) unless SFISD should be “enjoined by a court order” to do so. “Then and only then” was an alternate policy containing a “nonsectarian, nonproselytizing” content limitation to take effect automatically. On the preordained date, SFISD submitted the July Policy and the Football Policy for the court’s consideration.
Pursuant to a supplemental court order, the Does and SFISD eventually submitted 131 joint stipulations of fact. In February 1996, SFISD filed a motion for summary judgment on the basis that no evidence supported the conclusion that the school district currently or formerly sanctioned a policy or practice in violation of the Establishment Clause. The Does responded to this motion, but did not file a counter motion for summary judgment.
Early in June 1996, the district court issued a broad preliminary ruling addressing many of the issues in the case. Beginning with SFISD’s liability for past practices, the court denied the school district’s pending motion for summary judgment and instead *813granted summary judgment, sua sponte, in favor of the Does. Analyzing the question under the three parallel Establishment Clause tests applied by this court in Clear Creek II, 977 F.2d at 966-72, and Ingebretsen v. Jackson Public School District, 88 F.3d 274, 278-79 (5th Cir.), cert. denied sub nom. Moore v. Ingebretsen, 519 U.S. 965, 117 S.Ct. 388, 136 L.Ed.2d 304 (1996), the district court found that many of the incidents identified by the Does constituted impermissible coercion, endorsement, or purposeful advancement of religion by the State, and that SFISD could be fairly charged with having had de facto policies favoring the incidents because they “occurred amidst the School District’s repeated tolerance of similar activities and oftentimes with [its] awareness and explicit approval.” In reaching this conclusion, the court noted that it relied on such of the Does’ factual averments as had been acquiesced in by SFISD in addition to those identified in the joint stipulations, but that the court would afford SFISD a limited opportunity to object to the liability finding at the subsequent trial on damages, which the court tentatively scheduled - for mid-July 1996.
In addressing the question of prospective injunctive relief from current policies, the district court decided to grant SFISD’s motion for summary judgment on that point. It ruled that, whatever may have happened in the past, SFISD had abandoned any potentially problematic policies other than those concerning invocations and benedictions at graduations and football games. As to these policies, the court noted that they were essentially identical to the policies upheld by this Court in Clear Creek II, “except for the crucial distinction that the School District’s [primary] policies do not require that any prayers delivered be nonsectarian and non-proselytizing.” Because it read Clear Creek II as mandating this additional limitation, the court held that the initial paragraph of SFISD’s July Policy and Football Policy constitutionally deficient. As each policy also contained an alternative provision that was fully consistent with Clear Creek II, and was specified to clutch in automatically if the court were to find the basic policy constitutionally lacking, however, the court ultimately concluded that- injunctive relief would not be appropriate; the court could simply “order” SFISD to implement the fall-back provisions of the July Policy and the Football Policy. The court therefore denied the Does’ request for injunctive relief of any kind.
In December 1996, following a two-day trial on damages, the district court entered its final judgment. Citing Collins v. City of Harker Heights, 503 U.S. 115, 120-21, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992), and Bennett v. City of Slidell, 728.F.2d 762, 768 (5th Cir.1984), the court held that imputed liability is not cognizable under § 1983, and that the Does had to prove more than the occurrence of isolated incidents to demonstrate that SFISD maintained an unconstitutional policy or custom for which it could be held liable in money damages under that statute. Reversing an unclear portion of its earlier ruling, the court found that each of the incidents for which the Does claimed actual, compensable harm, particularly the David Wilson “Mormon” matter, were nothing more than isolated occurrences, and were not attributable to a policy or custom of SFISD. The court further.ruled, in the alternative, that, even if the claimed incidents could be attributed to SFISD policies, the Does had failed to prove any actual, compensable harm. The court concluded by entering a take-nothing judgment against the Does. Because it also concluded that the Does were unsuccessful as to every major issue in the litigation, the court ruled that they were not prevailing parties and denied their motion for attorney’s fees under 42 U.S.C. § 1988. The court stated in the alternative that, even if the Does were technically prevailing parties, it would nonetheless deny them attorney’s fees as an exercise of discretion, given that their success had been so limited and that tfiey had protracted the litigation unnecessarily by insisting on going to trial on their damage claims. From this final judgment, both SFISD and the Does timely appealed.
In its appeal, SFISD primarily challenges the district court’s determination that a Clear Creek Prayer Policy must require that prayers or statements be “nonsectarian, nonproselytizing” to be constitutional. Should we be inclined to reverse the district *814court as to the denial of damages and attorney’s fees, however, then SFISD also challenges the finding of liability for past Establishment Clause violations, claiming both procedural and substantive errors on the part of the district court.
In their appeal, the Does argue that the district court erred in (1) defining “nonsectarian, nonproselytizing” to permit reference to particular deities; (2) allowing SFISD to extend a Clear Creek Prayer Policy to football games; (3) denying injunctive relief; and (4) refusing to award attorney’s fees. One plaintiff, referred to above as Jane Doe II, also appeals the denial of damages for the David Wilson “Mormon” incident.
II
ANALYSIS
We begin with SFISD’s primary argument that a Clear Creek Prayer Policy need not include the “nonsectarian, nonproselytizing” requirements to be constitutional. SFISD rests this argument on two complementary contentions: (A) the nonseetarian, nonprose-lytizing restrictions of Clear Creek II were irrelevant to the court’s Establishment Clause holding; and (B) SFISD, in its July Policy, has created a limited 'public forum and, therefore, not only need not, but lawfully cannot, restrict the student speakers to nonsectarian, nonproselytizing invocations and benedictions, as such restrictions would constitute impermissible viewpoint discrimination under the Free Speech Clause.7
A. The Establishment Clause
In beginning our analysis, it is well to note that our role is necessarily limited to elucidating our prior precedent in the light of its context and such subsequent clarifications as the Supreme Court has announced. See Hogue v. Johnson, 131 F.3d 466, 491 (6th Cir.1997) (“One panel of this Court may not overrule another [absent an intervening decision to the contrary by the Supreme Court or the en banc court ... ].”), cert. denied, — U.S. -, 118 S.Ct. 1297, 140 L.Ed.2d 334 (1998). The initial question may therefore be conveniently summarized by reviewing the holdings of Clear Creek II and its Supreme Court predecessor, Lee. By way of background, however, we first set forth the Supreme Court’s three Establishment Clause tests.
1. Three Supreme Court Tests
As we have often observed, Establishment Clause jurisprudence is less than pellucid. We examine practices challenged on Establishment Clause grounds under three complementary (and occasionally overlapping) tests established by the Supreme Court. Clear Creek II, 971 F.2d at 963; Ingebretsen, 88 F.3d at 278.
a. The Lemon Test
The first test, and the one of the longest pedigree, is the disjunctive three-part Lemon test, under which a government practice is unconstitutional if (1) it lacks a secular purpose; (2) its primary effect either advances or inhibits religion; or (3) it excessively entangles government with religion. Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971).
b. The Coercion Test
The second test, which the Court announced in Lee v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (invalidating school district’s policy permitting school principals to invite clergy to give invocations and benedictions in form of “nonsectarian” prayer at graduation ceremonies), is commonly referred to as the Coercion Test. Under this test, school-sponsored religious activity is analysed to determine the extent, if any, to which it has a coercive effect on students. “[Unconstitutional coercion [occurs] when: (1) the government directs (2) a formal religious exercise (3) in such a way as to oblige the participation ■ of objectors.” Clear Creek II, 977 F.2d at 970 (citation omitted).
*815c. The Endorsement Test
The third test, known as the Endorsement Test, seeks to determine whether the government endorses religion by means of the challenged action. County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989). The government unconstitutionally endorses religion when “it conveys a message that religion is ‘favored,’ ‘preferred,’ or ‘promoted’ over other beliefs.” Id. at 593, 109 S.Ct. 3086.
2. Lee and Clear Creek II
In Lee, the Supreme Court declared a school district’s policy of allowing a high school principal to invite a religious official to give a nonsectarian, nonproselytizing invocation and benediction at graduation to be an unconstitutional “coercion” of participation in a state-directed religious exercise. Lee, 505 U.S. at 586, 112 S.Ct. 2649. Four Justices appeared to find the policy to be an unconstitutional “endorsement” of religion as well. Id. at 604-05, 112 S.Ct. 2649 (Blackmun, J., joined by Stevens & O’Connor, JJ., concurring) & 629-30 & n. 8 (Souter, J., joined by Stevens & O’Connor, JJ., concurring); cf. Allegheny, 492 U.S. at 594, 109 S.Ct. 3086 (discussing endorsements).
Then, in Clear Creek II, applying the three Establishment Clause tests set forth above, we held that Clear Creek’s policy of allowing a student-selected, student-given, nonsectarian, nonproselytizing invocation and benediction at a high school graduation ceremony— SFISD’s fall-back provision in the July Policy — did not violate the dictates of the Establishment Clause. Clear Creek II, 977 F.2d at 968-72.
SFISD asserts that a close reading of Clear Creek II reveals that the school district’s graduation policy escaped the result in Lee not because of its “nonsectarian, nonp-roselytizing” content limitation, but rather solely because it permitted invocations and benedictions as long as they are student-selected and student-given. Inasmuch as our opinion in Clear Creek II specifically relied on the school district’s requirement that the student-led graduation prayers be nonsectarian and nonproselytizing in holding that its policy did not offend the Establishment Clause, we find SFISD’s reading of Clear Creek II to be specious at best.
First, we concluded in Clear Creek II that the twin restrictions served the dual functions of enhancing the graduation ceremony’s solemnization, thus permitting the policy to clear Lemon’s secular purpose hurdle, while simultaneously reducing the possibility of endorsing religion. Clear Creek II, 977 F.2d at 971 (“[T]he Resolution imposes two one-word restrictions ‘nonsectarian and nonproselytiz-ing’ which enhance solemnization and minimize the advancement of religion.”). Second, in Clear Creek II, we obviously relied on the nonsectarian, nonproselytizing nature of the prayers to determine that the BISD policy did not have the primary effect of'advancing religion — Lemon*s second prong. Id. at 967 (“Its requirement that any invocation be nonsectarian and nonproselytizing minimizes any such advancement of religion.”); see also Doe v. Duncanville Ind. Sch. Dist., 70 F.3d 402, 406 (5th Cir.1995) (distinguishing “quintessentially Christian prayer” basketball team prayers from nonsectarian, nonproselytizing prayers in Clear Creek II). Moreover, as the primary-effect prong of Lemon “asks whether ... the practice under review in fact conveys a message of endorsement or disapproval,” Lynch v. Donnelly, 465 U.S. 668, 690, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (emphasis added), the character of the prayer being scrutinized is clearly relevant to the Supreme Court’s closely-related Endorsement Test as well. Finally, we rested, our determination that the graduation prayers did not constitute a “formal religious exercise” for the purposes of Lee’s Coercion Test in principal part on the fact that Clear Creek’s policy permitted only nonsectarian, nonproselytizing prayers. Clear Creek II, 977 F.2d at 971.
Thus, contrary to SFISD’s conclusional suggestion, Clear Creek II did not hold that a policy is insulated from constitutional scrutiny under the Establishment Clause merely because it permits, rather than requires, religious speech when selected and given by *816students.8 Much more than mere window dressing, the content restrictions that SFISD now attempts to east aside were, in fact, central to our holding in the Clear Creek II.9 More to the point, we now conclude, in obeisance to the ineluctable precedent of Clear Creek II, that a knock-off of a Clear Creek Prayer Policy that does not limit speakers to nonsectarian, nonproselytizing invocations and benedictions violates the dictates of the Establishment Clause.
3. Applying the Tests
Given the posture of this case, we limit our primary discussion to those portions of the Supreme Court’s three Establishment Clause tests with regard to which Clear Creek II discussed the twin restrictions. Turning first to Lemon’s secular purpose requirement, SFISD argues that, as in Clear Creek II, its July Policy is designed to solemnize its graduation ceremonies. We are, of course, mindful of the deference courts typically afford a government’s articulation of secular purpose. Bethel Sch. Dist. v. Fraser, 478 U.S. 675, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986); Clear Creek II, 977 F.2d at 965-66. Nevertheless, the government’s statement of secular purpose cannot be a mere “sham.” Edwards v. Aguillard, 482 U.S. 578, 586-87, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987). Here we simply cannot fathom how permitting students to deliver sectarian and proselytizing prayers can possibly be interpreted as furthering a solemnizing effect. Such prayers would alter dramatically the tenor of the ceremony, shifting its focus — at least temporarily — away from the students and the secular purpose of the graduation ceremony to the religious content of the speaker’s prayers. Indeed, an almost inevitable consequence of permitting the uttering of such prayers would be the polarizing and politicizing of an event intended to recognize and celebrate the graduating students’ academic achievements and the commonality of their presence and the path on which they aré about to embark. In short, rather than solemnize a graduation, sectarian and proselytizing prayers would transform the character of the ceremony and conceivably even disrupt it.
The context of the evolutionary history in which SFISD developed its series of prayer policies further confirms the school district’s penumbral religious purpose. As described above, SFISD first formulated an “almost” Clear Creek Prayer Policy, one which permitted students to deliver nonsectarian and nonproselytizing prayers (the October Policy); then, following the district court’s initial ruling, adopted a “pure” Clear Creek Prayer Policy (the May Policy); and finally, on further reflection, created its ultimate twin-tiered policy (the July Policy), initially dropping the key content restrictions until and unless the district court should hold the primary policy unconstitutional and thereby trigger automatic implementation of the fallback provision. As students were already permitted to deliver invocations and benedictions (even in the form of prayer) under SFISD’s previously articulated policies, it is impossible to conclude that this final revision was anything but an attempt to encourage sectarian and proselytizing prayers — a purpose which is the antithesis of secular. See Ingebretsen, 88 F.3d at 279 (holding school district’s policy permitting student-initiated prayer at compulsory or non-compulsory school events did not have secular purpose because (1) its clear intent was to inform *817students, teachers, and administrators they can pray at school events as long as student “initiated” prayer and (2) policy was passed as part of legislature’s reaction to punishment of school president who championed prayer in school). Our cynicism about the school board’s proffered secular purpose is galvanized by SFISD’s inclusion of the fallback alternative that would re-insert the twin restrictions ipso facto should the district court invalidate the basic provision of the July Policy.
Second, we conclude that, when shorn of the nonsectarian, nonproselytizing restrictions, SFISD’s modified Clear Creek Prayer Policy fails Lemon’s primary effect prong as well. “The effect prong asks whether, irrespective of government’s actual purpose, the practice under review in fact conveys a message of endorsement or disapproval.” Lynch, 465 U.S. at 690, 104 S.Ct. 1355. This consideration is especially important in the context of public, schoolchildren. Aguillard, 482 U.S. at 583-84, 107 S.Ct. 2573; cf. Lubbock Civil Liberties Union v. Lubbock Indep. Sch. Disk, 669 F.2d 1038, 1048 (5th Cir.1982) (holding that high school was not public forum and stating “[wjhile students have First Amendment rights to political speech in public school, sensitive Establishment Clause considerations limit their right to air religious doctrines.”).
Again, in Clear Creek II, we determined that a student-led, nonsectarian, nonp-roselytizing prayer would serve to solemnize the graduation ceremony and thus would not have the primary effect of advancing religion. Clear Creek II, 977 F.2d at 967. As our later cases of Ingebretsen and Duncanville make abundantly clear, though, the mere fact that prayers are student-led or student-initiated, or both, does not automatically ensure that the prayers do not transgress Lemon’s second prong. Ingebretsen, 88 F.3d at 279 (holding school district’s policy permitting student-initiated prayer at compulsory and non-compulsory school events had primary effect of advancing religion); Duncanville, 70 F.3d at 407 (distinguishing Clear Creek II and holding school officials’ supervision of student-initiated and student-led prayers preceding basketball games violated Establishment Clause, in part because prayers were “quintessentially Christian”). Indeed, if subjecting a prayer policy to a student vote were alone sufficient to ensure the policy’s constitutionality, what would keep students from selecting a formal religious representative, such as the rabbi in Lee, to present a graduation prayer? Indeed, to take the argument one step further, there would be no reason to deny the students the authority to designate a formal religious representative to deliver a full-fledged, fire-and-brimstone, Bible- or Koran-quoting, sectarian sermonette (in the dress for a prolonged invocation or benediction) at graduation; for, by putting the ultimate choice to the students, the ser-monette would not facially bear the government’s imprimatur.
But government imprimatur is not so easily masked: Prayers that a school “merely” permits will still be delivered to a government-organized audience, by méans of government-owned appliances and equipment, on government-controlled property, at a government-sponsored event, thereby clearly raising substantial Establishment Clause concerns. Cf. Lee, 505 U.S. at 597, 112 S.Ct. 2649 (School officials “retain a high degree of control over the precise contents of [a graduation ceremony], the speeches, the timing, the movements, the dress, and the decorum of the students.”); Jones v. Clear Creek Ind. Sch. Dist, 930 F.2d 416, 418 (5th Cir.1991) (“Clear Creek I ”) (Graduation prayer policy “is subject to Establishment Clause scrutiny because it is the mechanism through which the state provides space in a closed forum for arguably religious speech at a government sponsored event.”), vacated, 505 U.S. 1215, 112 S.Ct. 3020, 120 L.Ed.2d 892 (1992); Jager v. Douglas County Sch. Dist, 862 F.2d 824, 831 (11th .Cir.1989) (examining school practice under Establishment Clause “[w]hen religious invocation is given via a sound system controlled by school principals and the religious invocation occurs at a school-sponsored event at a school-owned facility”). And when the school “permits” .sectarian and proselytizing prayers — which, by definition, are designed to reflect, and even convert others to, a particular religious viewpoint and which, as stated above, do not serve (and *818even run counter to) the permissible secular purpose of solemnizing an event — such “permission” undoubtedly conveys a message not only that the government endorses religion, but. that it endorses a particular form of religion.
For the very same reasons, SFISD’s prayer policy obviously violates the Supreme Court’s Endorsement Test as well, which asks whether the government has appeared to take a position on questions of religious belief or has conveyed a message that religion is favored, preferred, or promoted over other beliefs. Ingebretsen, 88 F.3d at 280.
Having concluded that student-selected, student-given, sectarian, proselytizing invocations and benedictions at high school graduations violate both the Lemon test and the Endorsement test, we are not required to determine that such public school prayer policies also run afoul of the Coercion Test to hold them antithetical to the Establishment Clause. We nevertheless offer the following observation for the sake of completeness.
As alluded to above, Clear Creek II held that the Clear Creek Prayer Policy did not constitute a “formal religious exercise” because (1) the prayers were not delivered by a member of the clergy, and (2) the prayers were nonseetarian and nonproselytizing. Clear Creek II, 977 F.2d at 971. Prayer, of course, is a “quintessential religious practice,” Karen B. v. Treen, 653 F.2d 897, 901 (5th Cir.1981), aff'd, 455 U.S. 913, 102 S.Ct. 1267, 71 L.Ed.2d 455 (1982); and prayer in school raises particularly sensitive constitutional concerns. As the Supreme Court stated in Aguillard:
The Court has been particularly vigilant in monitoring compliance with the Establishment Clause in elementary and secondary schools. Families entrust public schools with the education of their children, but condition their trust on the understanding that the classroom will not purposely be used to advance religious views that may conflict with the private beliefs of the student and his or her family. Students in such institutions are impressionable and their attendance is involuntary.
Aguillard, 482 U.S. at 583-84, 107 S.Ct. 2573. Only the combination of the factors relied on in Clear Creek II — that the prayer was student-led and nonsectarian, nonproselytiz-ing — saved that school district’s graduation prayers from being anathematized a “formal religious exercise” for the purposes of Lee’s Coercion Test. Cf. Lee, 505 U.S. at 588-90, 112 S.Ct. 2649 (holding nonsectarian, nonp-roselytizing graduation prayer delivered by rabbi was “formal religious exercise”). Again, because sectarian and proselytizing prayers are by their very nature designed to promote a particular religious viewpoint rather than solemnize an otherwise purely secular event, they cannot find sanctuary in the tightly circumscribed safe harbor of Clear Creek II and thereby avoid the appellation “formal religious exercise.”10
Nevertheless, as the Coercion Test is conjunctive and there is no distinguishing difference between SFISD’s policy and the policy of Clear Creek ISD in Clear Creek II with regard to the test’s other two prongs — government direction and obligatory participation — we need not and therefore do not belabor the point by addressing today whether SFISD’s policy violates the Coercion Test. It suffices that, when stripped of one of the foundational elements on which Clear Creek II is constructed, SFISD’s graduation prayer policy is so constitutionally deficient that it cannot stand. By failing to prohibit sectarian and proselytizing prayers, the July Policy not only lacks a secular purpose, but has the primary effect of advancing, and unconstitutionally endorsing religion.
B. The Free Speech Clause
Finding the landscape of Establishment Clause jurisprudence inhospitable, SFISD al*819ternatively seeks sanctuary for its graduation prayer policy in the Free Speech Clause, a contention to which we now turn. SFISD asserts that its July Policy survives constitutional scrutiny because through this policy it has created a “limited public forum.” This being the case, continues SFISD, it is not simply permissible for the school district to allow sectarian and proselytizing student prayers, but SFISD would be guilty of unconstitutional viewpoint discrimination were it to do otherwise. We disagree with these assertions for the simple reason that as a matter of law SFISD has not created a limited public forum. See American Civil Liberties Union of New Jersey v. Black Horse Pike Regional Bd. of Educ., 84 F.3d 1471, 1477-78 (3d Cir.1996) (holding that school board’s graduation prayer policy permitting students to vote to include prayer in graduation ceremony did not create limited public forum); Harris v. Joint Sch. Dist. No. 241, 41 F.3d 447, 456-57 (9th Cir.1994) (same), vacated as moot, 515 U.S. 1154, 115 S.Ct. 2604,132 L.Ed.2d 849 (1995).
We begin with the basics. “There are three classifications of fora.” Hobbs v. Hawkins, 968 F.2d 471, 481 (5th Cir.1992) (quoting Cornelius v. NAACP Legal Defense & Educational Fund, Inc., 473 U.S. 788, 802, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985); Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983)). The first category is the traditional public forum. These are places, such as public parks and streets, “ ‘which by long tradition or by government fiat have been devoted to assembly and debate.’ ” Id. (quoting Cornelius, 473 U.S. at 802, 105 S.Ct. 3439). Second, there is “ ‘the public forum created by government designation.”’ Id. This type of forum “ ‘may be created by government designation of a place or channel of communication [not traditionally open to assembly and debate] for use by the public at large for assembly and speech, for use by certain speakers, or for the discussion of certain subjects.’ ” Id. Finally, there is the “ ‘nonpublie’ forum.” Id. (quoting Cornelius, 473 U.S. at 803, 105 S.Ct. 3439). “This is the residual class of government-owned property, to which the First Amendment does not guarantee access.” Id.
A graduation ceremony is quite obviously not a traditional public forum. The question, therefore, under the July Policy is whether SFISD’s commencement program constitutes a government designated public forum, or, more accurately, whether the portions of the commencement program allocated to the invocation and benediction constitute designated public, fora. Two factors are key to. determining whether the State has transformed its property into a designated public forum. The first is governmental intent. Cornelius, 473 U.S. at 802, 105 S.Ct. 3439 (“[T]he Court has looked to the policy and practice of the government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum”). The nature of the State property and its compatibility with expressive activity are important indicia of intent. Id. at 802, 105 S.Ct. 3439; see also Arkansas Educational Television Commission v. Forbes, 523 U.S. 666, -, 118 S.Ct. 1633, 1639, 140 L.Ed.2d 875 (1998) (holding public television broadcasting not generally a public forum and stating in broadcasting “broad rights of access for outside speakers would be antithetical, as a general rule, to the discretion that stations ... must exercise to fulfill their journalistic purpose and statutory obligations.”); Muir v. Alabama Educ. Television Com’n, 688 F.2d 1033, 1042 (5th Cir.1982) (“A facility is a public forum only if it is designed to provide a general public right of access to its use, or if such public access has historically existed and is not incompatible with the facility’s primary activity.”).
The second factor relevant to determining •whether the government has established a public forum is the extent of the use granted. See Perry, 460 U.S. at 46-47, 103 S.Ct. 948. A designated public forum may, of course, be limited to a specified class of speakers or to discussion of specified subjects — thus the term “limited public forum.” .Estiverne v. Louisiana State Bar Assoc., 863 F.2d 371, 378 (5th Cir.1989). Nevertheless, the State does not create a designated- public forum “by inaction or by permitting limited discourse.”- Cornelius, 473 U.S. at 802, 105 S.Ct. 3439 (emphasis added). To create such *820a forum, the government must allow “general access” to, Id. at 802, 105 S.Ct. 3439, or “indiscriminate use” of, Perry, 460 U.S. at 47, 103 S.Ct. 948, the forum in question by the general public, or by particular speakers, or for the discussion of designated topics.
Regarding the first factor — governmental intent — it is clear that the government’s proffered intent does not govern this inquiry, else it would be a limited inquiry indeed. In the typical case, to justify a limitation it has placed on the. speech of private individuals, the State asserts that it has not created a designated public forum. In the instant case, the reverse is true: SFISD attempts to evade the requirements of the Establishment Clause by running for the protective cover of a designated public forum. We must, therefore, view skeptically SFISD’s own self-serving assertion of its intent and examine closely the relationship between the objective nature of the venue and its compatibility with expressive activity.
In Estíreme, we framed the relevant inquiry as: “Does the character of the place, the pattern of usual activity, the nature of its essential purpose and the population who take advantage of the general invitation extended make it an appropriate place for communication of views on issues of political and social significance?” Estíreme, 863 F.2d at 378-79. SFISD’s July Policy flunks this test hands down.
Neither its character nor its history makes the subject graduation ceremony in general or the invocation and benediction portions in particular appropriate fora for such public discourse. See Brody r. Spang, 957 F.2d 1108, 1117 (3d Cir.1992) (“Graduation ceremonies have never served as forums for pub-' lie debate or discussions, or as a forum through which to allow varying groups to voice their views.”) (quotation and citation omitted); cf. Hays County Guardian v. Supple, 969 F.2d 111, 116-18 (5th Cir.1992) (concluding that university campus was limited public forum because it served as central site of student body and because university’s written policies established a “general policy of open access”). For obvious reasons, graduation ceremonies — in particular, the invocation and benediction portions of graduation ceremonies — are not the place for exchanges of dueling presentations on topics of public concern. See Duncanville, 70 F.3d at 406 (“The [basketball] games are school-sponsored and controlled events that do not provide any sort of open forum for student expression_”). Such presentations would undoubtedly clash with a ceremony’s “primary activity.” See Muir, 688 F.2d at 1042. Indeed, a graduation ceremony comprises but a single activity which is singular in purpose, the diametric opposite of a debate or other venue for the exchange of competing viewpoints.
It is not surprising then that SFISD has not, in fact, opened the ceremony to such exchanges, which brings us to the second relevant factor— extent of use. In no way can SFISD be said to have granted “general access” to a class speakers at its graduation ceremony. Rather, it has simply concocted a thinly-veiled surrogate process by which a very limited number of speakers — one or two — will be chosen to deliver prayers denominated as invocations and benedictions. These speakers, moreover, will not be given free reign to address issues, or even a particular issue, of political and social significance. Rather, they will be chosen to deliver very circumscribed statements that under any definition are prayers. See Webster’s Third New International Dictionary at 1190 (defining “invocation” as “the action or an act of petitioning for help or support”) & 203 (defining “benediction,” similarly, as “an expression or utterance of blessing or good wishes”) (1993). SFISD has thus granted no one, not even the students elected to give the invocations and benedictions, “indiscriminate use” of its government controlled channel of communication. Perry, 460 U.S. at 47, 103 S.Ct. 948; see also Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 270, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988) (holding that school-run student newspaper was not designated forum because school officials “did not evince either by policy or practice any intent to open the pages of [newspaper] to indiscriminate use by its student reporters and editors, or by the student body generally”) (quotations and citations omitted).
*821In short, even though the government may designate a forum only for particular speakers or for the discussion of particular topics, Cornelius, 473 U.S. at 802, 105 S.Ct. 3439, SFISD’s restrictions so shrink the pool of potential speakers and topics that the graduation ceremony cannot possibly be characterized as a public forum — limited or otherwise — at least not without fingers crossed or tongue in cheek. Cf. Forbes, 523 U.S. at -, 118 S.Ct. at 1640 (holding candidate debates constitute narrow exception to general rule that public broadcasting does not constitute public form because (1) “debate was by design a forum for political speech by candidates,” and (2) candidate debates are, by tradition, of exceptional significance in electoral process); Capitol Square Review & Advisory Bd. v. Pinette, 515 U.S. 753, 770, 115 S.Ct. 2440, 132 L.Ed.2d 650 (1995) (“Religious expression cannot violate the Establishment Clause where it (1) is purely private and (2) occurs in a traditional or designated public forum, publicly announced and open to all on equal terms.”) (emphasis added).
Clear Creek II does not hold to the contrary. Although our opinion in that case does advert to Board of Education of West-side Community Schools v. Mergens, 496 U.S. 226, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990), which rests, in part, on public forum analysis, Clear Creek II does not rely on Mergens for the conclusion that the Clear Creek ISD had created a public forum. Rather, Clear Creek II adverts to Mergens only within the limited context of its Endorsement Test analysis, concluding that the graduation prayer policy at issue “paralleled” the practices held constitutional in Mer-gens.11 Clear Creek II, 977 F.2d at 968-69. Indeed, nowhere in the Clear Creek II opinion does the term “public forum” , even appear.
This should surprise no one. For, if a graduation program, open, as it is, to such a limited number of student-elected or selected speakers, constitutes a limited public forum, the graduation prayer policy blessed in Clear Creek II would, in fact, be un constitutional — not, however, as a violation of the Establishment Clause, but as impermissible viewpoint discrimination: Once the State has established a limited public forum, it cannot discriminate against speech because of the méssage, even if that message is religious in nature; Rosenberger v. Rector & Visitors of the Univ. of Virginia, 515 U.S. 819, 828-31, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995) (holding unconstitutional university’s decision to deny generally-available school funds to student organization publishing newspaper because of newspaper’s Christian editorial viewpoint); Lamb’s Chapel v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 393-96, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993) (holding unconstitutional school’s policy of denying school facilities .to group desiring to show film series addressing child-rearing questions from a “Christian perspective” as impermissible viewpoint discrimination). Thus, if public forum analysis were applicable, then Clear Creek’s proscription of prayer that is sectarian and proselytizing would violate the First Amendment after all, but would do so on grounds we nevér considered in Clear Creek Ilf12
*822In sum, our Clear Creek II opinion explicitly — and (we are bound by stare decisis to acknowledge) correctly — relies on Clear Creek ISD’s nonsectarian, nonproselytizing restrictions to dodge the outcome otherwise dictated by Lee. Without these twin restrictions, a Clear Creek Prayer Policy cannot withstand constitutional scrutiny. ■ Moreover, SFISD cannot escape this result by piously wrapping itself in the false banner of “limited public forum.” The July Policy created no forum at all and therefore could not, and did not, trigger the First Amendment’s prohibition of viewpoint discrimination. The limited number of speakers, the monolithically noncontroversial nature of graduation ceremonies, and the tightly restricted and highly controlled form of “speech” involved, all militate against labeling such ceremonies as public fora of any type. Absent feathers, webbed feet, a bill, and a quack, this bird just ain’t a duck!
The district court, therefore, did not err in rejecting SFISD’s stretch to reach limited public forum status for its graduation and through it find viability for the July Policy in the Free Speech Clause. Neither did the court err in holding that provisions of the initial paragraph of SFISD’s July Policy violates the Establishment Clause or in ordering SFISD to institute the fall-back alternative — a pure Clear Creek Prayer Policy — in its stead.
We need only note briefly that the district court did, however, clearly err in overbroadly defining “nonsectarian” to in-elude reference to specific “deities,” see, e.g., Webster’s Third New International Dictionary at 1538 (defining “nonsectarian” as “not restricted to or dominated by a particular religious group”), a mistake the district court can easily correct on remand. A nonsectarian, nonproselytizing prayer that, for example, invokes the name of Buddha or Mohammed or Jesus or Jehovah is an obvious oxymoron.
C. Football Games
Having concluded that SFISD’s modified Clear Creek Prayer Policy does not pass constitutional muster, we must next address whether the pure Clear Creek Prayer Policy embodied in the alternative fall-back provision of the policy can be extended to football games through the Football Policy. In Duncanville, we confronted virtually the identical issue. There, the district court had enjoined employees of the school district from, inter alia, supervising student-initiated, student-led prayers during athletic events. Duncanville, 70 F.3d at 406. In upholding the injunction, we distinguished Clear Creek II, stating:
In concluding that [the Clear Creek] resolution did not violate the Establishment Clause, we emphasized that high school graduation is a significant, once-in-a-lifetime event that could appropriately be marked with a prayer, that the students involved were mature high school seniors and the challenged prayer was to be nonsectarian and non-proselytizing. Here, we are dealing with a setting [football and *823basketball games] far less solemn and extraordinary, a quintessentially Christian prayer, and students of twelve years .of age.... Id.
SFISD argues that the present case is more closely analogous to Clear Creek II than to Duncanville because in the latter the students spontaneously initiated the prayers in question, whereas here, as in Clear Creek II, they do so by vote. SFISD’s argument, however, widely misses the mark. The controlling feature here is the same as in Dun-canville: The prayers are to be delivered at football games — hardly the sober type of annual event that can be appropriately solemnized with prayer. The distinction to which SFISD points is simply one without difference. Regardless of whether the prayers are selected by vote or spontaneously initiated at these frequently-recurring, informal, school-sponsored events, school officials are present and have the authority to stop the prayers. Thus, as we indicated in Duncanville, our decision in Clear Creek II hinged on the singular context and singularly serious nature of a graduation ceremony. Outside that nurturing context, a Clear Creek Prayer Policy cannot survive. We therefore reverse the district court’s holding that SFISD’s alternative Clear Creek Prayer Policy can be extended to football games, irrespective of the presence of the nonsectarian, nonproselytiz-ing restrictions. See Jager, 862 F.2d at 832-33 (holding “equal access” policy for football game invocations unconstitutional).
D. Injunctive Relief
Turning next to the Does’ equitable claim, we review the district court’s denial of an injunction for abuse of discretion. Lubbock, 669 F.2d at 1049. As we agree with the district court that it can simply order SFISD to put into effect the fall-back alternative of the July Policy, we address only whether the Does are entitled to injunctive relief regarding SFISD’s other practices. The district court expressly found that SFISD had ceased all such unlawful practices. Given a trial court’s greater ability to evaluate the evidence regarding a defendant’s future propensity to engage in proscribed activities, we are generally reluctant to overturn a denial of injunctive relief. Id. (refusing to reverse trial court’s denial of injunctive relief even though defendant had engaged in impermissible practices over several years and only ceased on eve of trial); Meltzer v. Board of Pub. Instruction of Orange County, 548 F.2d 559, 562-568 (5th Cir.1977) (refusing to reverse district court’s denial of injunctive relief even though school district had proved very reluctant to comply with constitutional requirements of Establishment Clause), aff'd on rehearing, 577 F.2d 311 (1978). The Does, moreover, point to no evidence in support of their contention that a threat of future unconstitutional practices exists other than the fact of SFISD’s removal of the “nonsectarian, nonproselytiz-ing” language from its final graduation and football game policies, a threat negated by the district court in ordering implementation of the fall-back alternative and extinguished by us in this appeal. We therefore conclude that the district court’s denial of injunctive relief was not an abuse of discretion.
E. Attorney’s Fees
Under .§ 1988, the district court may make an award of attorney’s fees only if it determines that the claimant is a “prevailing party.” Walker v. HUD, 99 F.3d 761, 767 (5th Cir.1996); Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). A party prevails when he succeeds on “any significant issue in litigation which achieve[s] some of the benefit [he] sought in bringing suit.” Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 791, 109 S.Ct. 1486, 103 L.Ed.2d 866 (1989) (quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir.1978)). “The touchstone of the prevailing party inquiry must be the material alteration of the legal relationship of the parties in a manner which Congress sought to promote in the fee statute.” Id. at 792-93, 109 S.Ct. 1486.
In this case, the Does have obtained a judgment vindicating the Santa Fe students’ important First Amendment rights in both graduation ceremony and football game contexts. They “have thus served the ‘private attorney general’ role which Congress meant to .promote in enacting § 1988.” Gar*824land, 489 U.S. at 793, 109 S.Ct. 1486; see also Hall v. Board of Sch. Comm’rs of Conecuh County, 656 F.2d 999, 1003 (5th Cir.1981) (holding plaintiffs who prevailed on claims that high school’s morning devotional readings over public address system and teaching elective Bible literature course were violative of Establishment Clause were entitled to attorney’s fees). Accordingly, on remand the district court shall award the Does reasonable and realistic attorney’s fees as prevailing parties.
F. Monetary Damages
Addressing next Jane Doe II’s appeal from the denial of damages for the David Wilson “Mormon” incident, we need do no more than simply state our agreement with the district court’s assessment of the evidence on that point. Regardless of the outcome of the question whether SFISD truly had a policy of tolerating Establishment Clause abuses, our independent review of the summary judgment record leaves us with no doubt that it is simply devoid of evidence establishing a genuine dispute of material fact that Jane Doe II suffered any compensable harm stemming from Wilson’s insensitive and misguided conduct. See Patterson v. P.H.P. Healthcare Corp., 90 F.3d 927, 940 (5th Cir.1996) (requiring that the evidence “manifest ] some specific discernable injury to the claimant’s emotional state”), cert. de nied, 519 U.S. 1091, 117 S.Ct. 767, 136 L.Ed.2d 713 (1997).
G. Toleration of Establishment Clause Violations
Finally, because we do not disturb the district court’s rulings on damages and because we base our decision that the Does are entitled to attorney’s fees on our holdings regarding SFISD’s graduation and football game prayer policies — not on a finding that SFISD had a policy of tolerating Establishment Clause violations — we need not consider SFISD’s challenge to the district court’s summary judgment ruling on liability for past Establishment Clause violations.
Ill
CONCLUSION
For the foregoing reasons, we (1) AFFIRM the district court’s ruling that the words “nonsectarian, nonproselytizing” are constitutionally necessary components of a viable Clear Creek Prayer Policy; (2) REVERSE that court’s holding that SFISD’s Clear Creek Prayer Policy can permissibly extend to prayers before (or after) football games; (3) AFFIRM the court’s judgment that neither damages nor injunctive relief are appropriate in this case; and (4) REVERSE the district court’s denial of attorney’s fees for the Does and REMAND this case for determination of reasonable attorney’s fees and an award of such fees to the Does, consistent with this opinion.
AFFIRMED in part; REVERSED in part; and REVERSED and REMANDED in part, with instructions.

. A decision, we might add, that many SFISD officials apparently neither agreed with nor particularly respected. Attempts by SFISD administrators, teachers, and other employees "overtly or covertly to ferret out the identities of the Plaintiffs ... by means of bogus petitions, questionnaires, individual interrogation, or downright ‘snooping’ ” eventually prompted the district court to threaten to visit upon them “THE HARSHEST POSSIBLE CONTEMPT SANCTIONS” and/or "CRIMINAL LIABILITY” (emphasis in original) if they did not cease their investigations.


. Our recitation of tire evidence, including the pseudonyms used for specific anonymous plaintiffs, is taken principally from the joint stipulations of the parties. References to "SFISD” include the Board of Trustees, the superintendent, and other responsible administrative officials as appropriate.


. For example:

1994 Graduation Invocation

Please bow your heads.' Dear heavenly Father: Thank you for allowing us to gather here safely. We thank you for the wonderful year you have allowed us to spend together as students of Santa Fe. We thank you for our teachers who have devoted many hours to each of us. Thank you Lord for our parents and may each one receive a special blessing. We pray also for a blessing and guidance as each student moves forward in the future. Lord, bless this ceremony and give us all a safe journey home. In Jesus’s name we pray.

1994 Graduation Benediction

Our most gracious heavenly Father: We thank you for bringing us to this, our graduation. We ask you to be with us as we start a new beginning to our lives. Father: We express our gratitude to all that have helped us over the past three years. Especially do we thank our parents, teachers, and friends who encouraged us, counseled us, and always extended a helping hand when needed. Please see us safely through this night and the tomorrows of our lives. In Jesus's name, Amen.
The record contains no examples of the football game prayers, but we may assume for purposes of this opinion that they were similar in content. As a bit of further background, it is interesting to note that the closing paragraph of the salutatory address at the 1994 graduation was actually more proselytizing than the invocation and benediction:
... There is only one thing which we as Christians can truly rely [on]: the faithfulness and strength of a loving God. It is now that each of us must stand on a solid rock of Jesus Christ, stand up for those things on which we believe. Even if it is alone that we must stand. We, having done all, must continue to stand in faith remembering that Christ would have suffered and died for only one of us. So we begin the journey of life, not a life of mediocrity and compromise, but the possible life which Christ has promised, a life of abundance and joy, being confident of this very thing, that he who has begun a good work in you will complete it until the day of Jesus Christ. Thank You.


.In the case of the football games, the prayers were given by the student council "chaplain,” a position created by the student-written constitution and elected by students. It appears that at graduation the student council president customarily gave tire invocation, and the secretary customarily gave the benediction.


. The Does also sued several members of SFISD's Board of Trustees and administrators in their individual capacities, but all of these defendants were dismissed in the early stages of the case.


. Emphasis added.


. Although for the sake of simplicity and clarity we address SFISD’s arguments only as they relate to graduation ceremonies, our analysis applies with equal, if not greater, force to the Football Policy as well.


. In his dissent, Judge Jolly places great emphasis on the fact that the Supreme Court has held that the nonsectarian nature of a graduation prayer cannot resuscitate an otherwise unconstitutional graduation prayer. We do not hold otherwise. Rather, we simply follow Clear Creek II’s unmistakable conclusion that, although not sufficient, a policy’s nonsectarian, nonproselytiz-ing requirements are necessary.


. More generally, it is beyond peradventure that government measures that lend succor to a particular religion, denomination or sect fall at the very core of the conduct proscribed by the Establishment Clause. See, e.g., Larson v. Valente, 456 U.S. 228, 246, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982) ("Since Everson v. Board of Education, this Court has adhered to the principle, clearly manifested in the history and logic of the Establishment Clause, that no State can 'pass laws which aid one religion' or that prefer one religion over another.’ ”) (citation omitted); Board of Ed. of Kiryas Joel Village Sch. Dist. v. Grumet, 512 U.S. 687, 696, 114 S.Ct. 2481, 129 L.Ed.2d 546 (1994) (emphasizing neutrality among religious sects is central to Establish Clause jurisprudence).


. SFISD advances the argument that, because SFISD permits but does not require prayer, such a prayer does not constitute a formal religious exercise. See Clear Creek II, 977 F.2d at 971 ("By contrast [to Lee], the Resolution tolerated nonsectarian, nonproselytizing prayer, but does ' not require or favor it."). This contention is wholly unpersuasive, as a religious practice derives its religious nature from its content and historical significance, not from whether it is permitted or required by the school. Neither a baptism nor a bar mitzvah, for examples, would be somehow transformed into a secular events if a school set up a procedure by which its students were permitted to vote to include such a ritual in its graduation ceremony.


. There is, moreover, a crucial distinction between the speech involved in Mergens and the speech that SFISD's policy would allow. In Mergens, the Court held that permitting the Christian student organization to meet on school grounds after class and to recruit members through the school newspaper, bulletin boards, and public address system, did not violate the Establishment Clause. Thus, the organization was not permitted to deliver a religious message directly to the student body. The religious organization did not use any of the various methods of communication controlled by the school to proselytize — or to deliver religious messages of any nature — but rather confined such activities to meetings held after class with virtually no trace of governmental imprimatur. Clear Creek II took Mergens one baby step closer to the brink, . allowing delivery of prayer to the student body but only if such prayer were nonsectarian and nonproselytizing. SFISD's July Policy, however, would plunge over the cliff, by permitting students to present overtly sectarian and proselytizing religious prayers to a group of students clearly assembled at the behest of the government.


. Judge Jolly accuses us of unprecedentedly permitting the government to review (and thus control) the content of citizens' purely private speech (in the form of prayer) to determine whether that speech transgresses the required nonsectarian, nonproselytizing restrictions. Judge Jolly’s accusation, however, only serves to highlight that Clear Creek II did not hold that the school district had created a public forum. In *822that decision, we explicitly approved a school district’s review of the content of the student-initiated, student-led graduation prayers. Clear Creek II, 977 F.2d at 967 ("We know of no authority that holds yearly review of' unsolicited material for sectarianism and proselytization to constitute excessive entanglement.”). Judge Jolly is thus faced with a dilemma — either, contrary to his assertions, we did not hold in Clear Creek II that the school district created a public forum or, as Judge Jolly argues, we did so hold, but additionally approved the type of governmental review he now condemns.
Because (1) we do not believe that the student-initiated, student-led invocation and benediction portions of a graduation ceremony satisfy the requirements of a public forum, (2) the Clear Creek II opinion never once utters the term "public forum” despite its consideration of Mergens, a public forum case, and (3) the Clear Creek II opinion explicitly approves the school district’s review of the students' graduation prayers for sectarianism and proselytization, a review that would undoubtedly constitute impermissible viewpoint discrimination if the students' graduation prayers constituted purely private speech, we will not, as Judge Jolly urges, strain to read our earlier decision to hold contrary to its plain language that the school district had carved out a limited public forum. Whether or not we agree with Clear Creek II’s conclusion that the student-led graduation prayers do not transgress the Establishment Clause even though they do not constitute private speech, we are bound by its judgment unless and until this Court reconsiders the matter en banc or the Supreme Court holds otherwise.